DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Rothkopf; Fletcher R. et al., US 20110012845 A1].

Regarding claim 1:
1. A display device [Rothkopf: Fig.1: device 10: display 14], comprising: 
a substrate [Rothkopf: Fig.2: display module 24];
	a plurality of display units [Rothkopf: Fig.2: display pixel 26] disposed on the substrate [Rothkopf: Fig.2: display module 24; ¶ 0029: “display 14 may include a display module such as display module 24 that contains an array of image pixels 26”], 
	herein two adjacent display units [Rothkopf: Fig.2: display pixels 26] of the plurality of display units [Rothkopf: Fig.2: display pixels 26] are arranged by a first pitch in a direction [Rothkopf: Fig.2: display pixels 26; Examiner: As shown in Fig.2, an array of display pixels 26 are arranged at a predetermined pitch, such as the pitch shown in Fig.2, in a predetermined direction, such as the direction shown in Fig.2.];
	a plurality of first sensing units [Rothkopf: Fig.2: transparent electrodes 22] disposed on the plurality of display units [Rothkopf: Fig.2: display pixels 26; Examiner: As shown in Fig.2, the transparent electrodes 22 are disposed on the display pixels 26], 
	wherein two adjacent first sensing units [Rothkopf: Fig.2: transparent electrodes 22] of the plurality of first sensing units [Rothkopf: Fig.2: transparent electrodes 22] are arranged by a second pitch in the direction [Rothkopf: Fig.2: Examiner: As shown in Fig.2, an array of transparent electrodes 2 are arranged at a predetermined pitch, such as the pitch shown in Fig.2];
	 and a first electronic component [Rothkopf: Fig.2: storage and processing circuitry 30; Fig.13: PCB 90: components 130; ¶ 0081: “For example, board 90 may be a main logic board that contains components 130 such as integrated circuits and discrete components implementing storage and processing circuitry 30 of FIG. 2”; Examiner: Any one of the components 130 that pertain to the Display driver circuitry is construed as the claimed “first electronic component”. ] electrically connected with the plurality of display units [Rothkopf: Fig.2: ¶ 0033: “Display driver circuitry may be coupled to display module 24 using a path such as path 32. Path 32 may be used to route image data to display drivers in module 24”], 
	wherein the second pitch is less than the first pitch [Rothkopf: Fig.2; Examiner: As shown in Fig.2, the pitch of the image pixels 26 is less than the pitch of the transparent electrodes 22 ], and 
the first electronic component [Rothkopf: Fig.2: storage and processing circuitry 30; Fig.13: PCB 90; ¶ 0081: “For example, board 90 may be a main logic board that contains components 130 such as integrated circuits and discrete components implementing storage and processing circuitry 30 of FIG. 2”] and the plurality of first sensing [Rothkopf: Fig.2: transparent electrodes 22; Fig.13] units are disposed on opposite sides of the plurality of display units [Rothkopf: Fig.2: display pixel 26; Fig.13; Examiner: As shown in Fig.13, the printed circuit board 90 and the touch sensor structure 20 are disposed on opposite sides of the display module 24].

Regarding claim 2:
	Rothkopf discloses:
2. The display device of claim 1, comprising a second electronic component [Rothkopf: Fig.2: storage and processing circuitry 30; Fig.13: PCB 90: components 130; Examiner: Any other one (i.e., other than the component 130 that pertains to the touch sensor 20) of the components 130 is construed as the claimed “second electronic component”. ] electrically connected with the plurality of first sensing units [Rothkopf: Fig.2: transparent electrodes 22; ¶ 0034: “Storage and processing circuitry 30 may contain circuitry that measures and analyzes the capacitance of electrodes 22. This circuitry may be coupled to electrodes 22 using path 34”; ¶ 0081: “For example, board 90 may be a main logic board that contains components 130 such as integrated circuits and discrete components implementing storage and processing circuitry 30 of FIG. 2”],  
	wherein the second electronic component [Rothkopf: Fig.2: storage and processing circuitry 30; Fig.13: PCB 90: components 130; Examiner: Any other one (i.e., other than the component 130 that pertains to the touch sensor 20) of the components 130 is construed as the claimed “second electronic component”. ] and the plurality of first sensing units [Rothkopf: Fig.2: transparent electrodes 22; Fig.13] are disposed on opposite sides of the plurality of display units [Rothkopf: Fig.2: display pixel 26; Fig.13; Examiner: As shown in Fig.13, the printed circuit board 90 and the touch sensor structure 20 are disposed on opposite sides of the display module 24].

Regarding claim 10:
	Rothkopf discloses:
[Rothkopf: Fig. 6: adhesive 92] disposed on the plurality of first sensing units [Rothlopf: Fig.6: touch sensor structure 20; ¶ 0047: “As shown in the cross-sectional diagram of FIG. 6, flexible transparent substrate 76 of touch sensor structure 20 may be mounted to lower surface 98 of cover glass 18 using a layer of adhesive such as adhesive 92”].

Regarding claim 11:
	Rothkopf discloses:
11. The display device of claim 1, further comprising a protective layer [Rothlopf: Fig.6: cover glass 18] coated on the plurality of first sensing units [Rothlopf: Fig.6: touch sensor structure 20; ¶ 0047: “As shown in the cross-sectional diagram of FIG. 6, flexible transparent substrate 76 of touch sensor structure 20 may be mounted to lower surface 98 of cover glass 18 using a layer of adhesive such as adhesive 92”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Rothkopf; Fletcher R. et al., US 20110012845 A1] in view of [Lee; Yuh-Wen et al., US 20160364593 A1].

Regarding claim 3:
	Rothkopf discloses:
3. The display device of claim 1.
	However, Rothkopf does not expressly disclose:
 further comprising a third electronic component and a plurality of second sensing units, 
	wherein the third electronic component is electrically connected with the plurality of second sensing units.
	Lee discloses:
further comprising a third electronic component [Lee: Fig.3: Fingerprint identification control circuit 74] and a plurality of second sensing units [Lee: Fig.3: first secondary electrodes 50 and the second secondary electrodes 60], 
	wherein the third electronic component [Lee: Fig.3: Fingerprint identification control circuit 74] is electrically connected with the plurality of second sensing units [Lee: Fig.3: first secondary electrodes 50 and the second secondary electrodes 60; ¶ 0025: “In addition, the first secondary electrodes 50 and the second secondary electrodes 60 are electrically connected to a fingerprint identification control circuit 74”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Lee in the invention of Rothkopf in order 

Regarding claim 4:
	Rothkopf discloses:
4. The display device of claim 3.
However, Rothkopf does not expressly disclose:
wherein the third electronic component is electrically connected with the plurality of second sensing units through a flexible print circuit board.
Lee discloses:
wherein the third electronic component [Lee: Fig.3: Fingerprint identification control circuit 74] is electrically connected with the plurality of second sensing units [Lee: Fig.3: first secondary electrodes 50 and the second secondary electrodes 60] through a flexible print circuit board [Lee: ¶ 0024: “The control circuit 70 may be mounted either on the substrate body 1 or on a separate circuit board electrically connected to the first primary electrodes 20a,20b and the second primary electrodes 30a,30b through a flexible circuit board”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Lee in the invention of Rothkopf in order to yield the predictable result of adding fingerprint identification functions to the display device of Rothkopf and thereby yielding a more functionally versatile display device. 

Regarding claim 5:
	Rothkopf discloses:
5. The display device of claim 3.
However, Rothkopf does not expressly disclose:
wherein two adjacent second sensing units of the plurality of second sensing units are arranged by a third pitch in the direction, and the second pitch is different from the third pitch.
	Lee discloses:
wherein two adjacent second sensing units [Lee: Fig.3: first secondary electrodes 50 and the second secondary electrodes 60] of the plurality of second sensing units [Lee: Fig.3: first secondary electrodes 50 and the second secondary electrodes 60] are arranged by a third pitch in the direction [Lee: Fig.3: first secondary electrodes 50 and the second secondary electrodes 60; Examiner: As shown in Fig.3, first secondary electrodes 50 and the second secondary electrodes 60 are arranged by a predetermined pitch such as the pitch shown in Fig.3], and the second pitch is different from the third pitch [Lee: Fig.3; Examiner: As shown in Fig.3, first secondary electrodes 50 and the second secondary electrodes 60 has a pitch different than the pitch of the first primary electrodes 20a,20b and the second primary electrodes 30a,30b.].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Lee in the invention of Rothkopf in order to yield the predictable result of adding fingerprint identification functions to the display device of Rothkopf and thereby yielding a more functionally versatile display device.

Regarding claim 6:
	Rothkopf discloses:
6. The display device of claim 5.
 However, Rothkopf does not expressly disclose:
wherein the second pitch is less than the third pitch.
	Lee discloses:
[Lee: Fig.3; Examiner: As shown in Fig.3, first secondary electrodes 50 and the second secondary electrodes 60 has a pitch less than the pitch of the first primary electrodes 20a,20b and the second primary electrodes 30a,30b.].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Lee in the invention of Rothkopf in order to yield the predictable result of adding fingerprint identification functions to the display device of Rothkopf and thereby yielding a more functionally versatile display device.

Regarding claim 7:
	Rothkopf discloses:
7. The display device of claim 3.
However, Rothkopf does not expressly disclose:
wherein two adjacent second sensing units of the plurality of second sensing units are arranged by a third pitch in the direction, and the first pitch is less than the third pitch.
	Lee discloses:
 wherein two adjacent second sensing units [Lee: Fig.3: first secondary electrodes 50 and the second secondary electrodes 60] of the plurality of second sensing units [Lee: Fig.3: first secondary electrodes 50 and the second secondary electrodes 60] are arranged by a third pitch in the direction [Lee: Fig.3: first secondary electrodes 50 and the second secondary electrodes 60; Examiner: As shown in Fig.3, first secondary electrodes 50 and the second secondary electrodes 60 are arranged by a predetermined pitch such as the pitch shown in Fig.3], and the first pitch is less than the third pitch [Lee: Fig.3; Examiner: The combination of the references teaches this since the pitch of the image pixels 26 of Rothkopf is less than that of the transparent electrodes 22 and the pitch of the electrodes of the fingerprint identification region 40 of Lee is less than the pitch of the first primary electrodes 20a,20b and the second primary electrodes 30a,30b. Accordingly, the pitch of the image pixels will be less than the pitch of the  fingerprint identification region 40] .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Lee in the invention of Rothkopf in order to yield the predictable result of adding fingerprint identification functions to the display device of Rothkopf and thereby yielding a more functionally versatile display device.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Rothkopf; Fletcher R. et al., US 20110012845 A1] in view of [Kim; Tae Sik et al., US 20160306488 A1].

Regarding claim 8:
	Rothkopf discloses:
8. The display device of claim 1.
	However, Rothkopf does not expressly disclose:
 further comprising 
a supporting layer, 
	wherein the first electronic component and the plurality of display units are disposed on opposite sides of the supporting layer.
	Kim discloses:
further comprising 
a supporting layer [Kim: Fig.1: substrate 10], 
	wherein the first electronic component [Kim: Fig.1: FPC 30; ¶ 0041: “In the FPC 30, a driver integrated chip (IC) transferring a driving voltage to the touch panel 16 and the substrate 10 is formed”] and the plurality of display units [Kim: Fig.1; ¶ 0041: “a display element layer formed on the substrate 10 and including a plurality of pixels”] are disposed on opposite sides of the supporting layer [Kim: Fig.1: substrate 10; Examiner: As shown in Fig.2, the FPC 30 including its ICs and the display elements layer form on the substrate 10 are on opposite sides of the substrate 10.].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Kim in the invention of Rothkopf in order to yield the predictable result of forming a compact structure and stack of display layers for the display device.   

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Rothkopf; Fletcher R. et al., US 20110012845 A1] in view of [Hong; Sung Won et al., US 20190043928 A1].

Rothkopf
9. The display device of claim 1.
	However, Rothkopf does not expressly disclose: 
wherein the substrate comprises a bending portion.
	Hong discloses:
wherein the substrate [Hong: Fig.4: display panel 440] comprises a bending portion [Hong: Fig.4: bent area 442].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Hong in the invention of Rothkopf in order to yield the predictable result of forming a compact display device and reducing bezel areas.  
 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10732747 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim are to be found in patent claim (as the application claim fully encompasses patent claim).  The difference between the application claim and the patent claim lies in the fact that the patent claim includes many more elements and is thus much more specific (see claim comparison table below).   Thus the invention of the patent claim is in effect a “species” of the “generic” invention of the application claim.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim is anticipated by the patent claim, it is not patentably distinct from the patent claim.

Instant application	 16/912272
Parent application US 10732747 B2
1. A display device, comprising: 

a substrate; 

a plurality of display units disposed on the substrate, wherein two adjacent display units of the plurality of display units are arranged by a first pitch in a direction; 







a plurality of first sensing units disposed on the plurality of display units, wherein two adjacent first sensing units of the plurality of first sensing units are arranged by a second pitch in the direction; and 

a first electronic component electrically connected with the plurality of display units, 






wherein the second pitch is less than the first pitch, and the first electronic component and the plurality of first sensing units are disposed on opposite sides of the plurality of display units.


a substrate; 

a display layer disposed on the substrate, wherein the display layer comprises a plurality of display units, and two adjacent display units of the plurality of display units are arranged by a first pitch in a first direction; 


a sensing layer disposed on the display layer, wherein the sensing layer comprises a first region,

 a plurality of first sensing units are disposed in the first region, and two adjacent first sensing units of the plurality of first sensing units are arranged by a second pitch in the first direction; 


a first electronic component electrically connected with the sensing layer and electrically connected with the display layer; and 

a supporting layer, wherein the substrate is disposed between the supporting layer and the display layer, 

wherein the second pitch is less than the first pitch, wherein the first electronic component and the sensing layer are disposed on opposite sides of the display layer


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[McClure; Stephen R. et al., US 20140111953 A1] discloses:
	“Touch panel structures may be provided with flexible substrates. A touch sensor array may be formed from transparent capacitive touch sensor electrodes. Electrical components such as ambient light sensors, proximity sensors, magnetic sensors, camera sensors, buttons, and integrated circuits may be mounted on the same flexible substrate as the transparent capacitive touch sensor electrodes. A flexible substrate for a touch panel structure may be formed from multiple substrate portions that are coupled using solder connections or conductive adhesive connections. A touch panel may have a flexible tail that is coupled to a printed circuit board in an electronic device housing. The flexible tail may bend when installing the touch panel in the housing”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623